Citation Nr: 1510853	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Regional Office (RO) in Atlanta, Georgia.

By way of history, the Veteran was initially granted an evaluation of 100 percent for service-connected prostate cancer via a June 2008 rating decision.  The Veteran received notice of a proposed rating reduction in December 2009.  Subsequently, the 100 percent rating was reduced to zero percent, effective July 1, 2010, because the Veteran did not attend a mandatory VA examination, nor provide good cause for inattendance, to determine the residuals of his service-connected prostate cancer.  The Veteran filed a notice of disagreement with this decision.  A November 2011 Statement of the Case (SOC) recharacterized the issue as "Evaluation of residuals of prostate cancer currently evaluated as 40 percent disabling."  An accompanying November 2011 rating code sheet shows that an initial 40 percent evaluation was granted for residuals of prostate cancer, effective July 1, 2010.  The Veteran timely appealed the issue listed in the SOC and stated that he did not think he was receiving a 40 percent evaluation.  As such, the Board finds that the reduction of the Veteran's rating is not on appeal; however, entitlement to a rating in excess of 40 percent for residuals of prostate cancer is on appeal, per the Veteran's statements and his substantive appeal.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled to testify at a February 2015 Board hearing; however, in January 2015, the Veteran submitted written correspondence of his desire to cancel his Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO proposed to reduce the disability evaluation for prostate cancer from 100 percent to 0 percent.  The RO promulgated the proposed reduction in an April 2010 rating decision, effective July 1, 2010.  In November 2011, the RO granted a 40 percent disability evaluation for residuals of prostate cancer, effective July 1, 2010.  The reduction was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

2.  The Veteran's residual symptoms of prostate cancer are manifested by the requirement of wearing absorbent materials which must be changed 2 to 4 times per day.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the residuals of his prostate cancer are more severe than currently rated (40 percent, effective July 1, 2010).  38 C.F.R. § 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  38 C.F.R. § 3.115b, DC 7528.  Under DC 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

In this case, the medical evidence of record shows that the Veteran's prostate cancer treatment ended when he had his surgery in September 2008.  VA treatment records also indicate that he had no post-operation complications.  None of the evidence of record shows that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under DC 7528 and the disability must be rated on its residuals.  See id.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  Id. 

Obstructed voiding causing urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under DC 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following; persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Id.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 40 percent for residuals of prostate cancer is not warranted.  

VA treatment records show that throughout the year of 2009, the Veteran had to wear absorbent material pads that had to be changed between one and three times per day.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for residuals of prostate cancer.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to residual effects of prostate cancer because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his urinary dysfunction is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the VA treatment record findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA treatment records during the current appeal and provide relevant medical findings.  In this regard, the medical findings (as provided in the VA treatment records) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the VA treatment records are of greater probative value than the Veteran's allegations regarding the severity of his residual effects of prostate cancer.  The Veteran does not meet the DC 7528 criteria for a higher rating because he has not been shown to require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Furthermore, the evidence does not show that the Veteran experiences urinary frequency, renal dysfunction, or obstructed voiding as a result of this service-connected disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's residuals of prostate cancer are primarily manifested by the required wearing of absorbent materials which must be changed 2 to 4 times per day.  There is no medical or lay evidence of residuals of prostate cancer that would not result in the pyramiding of other related Diagnostic Codes.  

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's residual effects of prostate cancer made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for residuals of prostate cancer.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected residuals of prostate cancer above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the residual disability on the basis of renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection; thus, the demonstrated manifestations specifically associated with his residuals of prostate cancer-namely the required use of absorbent materials which must be changed 2 to 4 times per day-are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's residuals of prostate cancer, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's residuals of prostate cancer have been no more than 40 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded proper notice to appear at a mandatory VA examination for the evaluation of residuals for his service-connected prostate cancer in November 2009.  However, the Veteran did not appear at this examination, and has not provided VA with good cause as to why he failed to show.  If a veteran fails to appear for an examination, the claim must be rated on the evidence of record.  38 C.F.R. § 3.655.  To the extent that additional examination would have provided helpful information, such information is unavailable due to the Veteran's failure to attend the scheduled examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating in excess of 40 percent for residuals of prostate cancer is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


